Affirmed and Opinion filed November 21, 2002








Affirmed and Opinion filed November 21, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00104-CR
____________
 
ERNEST
JACKSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 248th District Court
Harris
County, Texas
Trial
Court Cause No. 854,513
 

 
O
P I N I O N
Appellant entered a plea of guilty to the offense of
aggravated sexual assault of a child.  On
March 14, 2001, the trial court entered an order deferring adjudication of guilt , placing appellant on community supervision for eight
years and imposing a fine of $7,500. Appellant was also ordered to perform 800
hours of community service.  The State
subsequently moved to adjudicate guilt. 
On December 6, 2001, the trial court adjudicated appellant guilty of the
offense of aggravated sexual assault of a child and sentenced appellant to
confinement for 30 years in the Institutional Division of the Texas Department
of Criminal Justice.  Appellant filed a
pro se notice of appeal.




Appellant's appointed counsel filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L. Ed. 2d 493 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed November 21, 2002.
Panel consists of Justices
Edelman, Seymore, and Fowler.
Do not publish C Tex. R.
App. P. 47.3(b).